SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This Second Amendment to Second Amended and Restated Credit Agreement (this
“Second Amendment”) is effective as of May 21, 2009 (the “Amendment Effective
Date”), by and among Teton Energy Corporation, a Delaware corporation (the
“Borrower”), JPMorgan Chase Bank, N.A., a national banking association as
Administrative Agent (the “Administrative Agent”), and each of the financial
institutions a party hereto as Lenders (hereinafter collectively referred to as
the “Lenders”, and individually, a “Lender”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Second Amended and Restated Credit Agreement dated as of April 2,
2008 (as amended, the “Credit Agreement”) (unless otherwise defined herein, all
terms used herein with their initial letter capitalized shall have the meaning
given such terms in the Credit Agreement); and

WHEREAS, pursuant to the Credit Agreement, the Lenders have made revolving
credit loans to the Borrower; and

WHEREAS, the parties hereto desire to (a) amend certain terms of the Credit
Agreement in certain respects, and (b) reaffirm the Borrowing Base and
Conforming Borrowing Base in an amount equal to $20,000,000, continuing until
the next redetermination or adjustment of the Borrowing Base and Conforming
Borrowing Base thereafter; and

WHEREAS, the Borrower has previously notified the Administrative Agent of the
potential sale of a working interest in the Piceance Basin and has entered a
Purchase and Sale Agreement dated April 22, 2009 among the Borrower, Teton
Piceance LLC and Puckett Land Company (the “Purchase and Sale Agreement”), a
true and correct copy of which is attached as Schedule I hereto, pursuant to
which the Borrower and Teton Piceance LLC will sell to Puckett Land Company (the
“Buyer”) its 12.5% non-operated working interest in certain assets identified in
the Purchase and Sale Agreement (the “Subject Property”). The transactions
described in this paragraph together with the transactions contemplated by
Section 5 and the last sentence of Section 3 of this Second Amendment, in each
case which expressly relate to the transactions contemplated by the Purchase and
Sale Agreement (including, without limitation, any amendments to, and consents
under, the Loan Documents which may be effected by this Second Amendment and
actions that the Borrower and the Guarantors are required to take in connection
therewith on or before the Subject Transactions Closing Date (as defined below))
are collectively referred to herein as the “Subject Transactions”; and

WHEREAS, the Borrower has requested that the Lenders consent to the consummation
of the Subject Transactions, and, in reliance on the representations and
warranties of the Borrower contained herein, and subject to the terms, and
satisfaction or waiver of the conditions precedent, set forth herein, the
Lenders consent to the consummation of the Subject Transactions as provided in
Section 3 hereof.

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrower, the
Administrative Agent and the Lenders party hereto hereby agree as follows:

Section 1. Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Second Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 6 hereof, the
Credit Agreement is hereby amended effective as of the Amendment Effective Date
in the manner provided in this Section 1.

1.1 Amendments to Definitions. The definitions of “Alternate Base Rate”,
“Applicable Margin”, “Loan Documents” and “Permitted Convertible Debt” contained
in Section 1.02 of the Credit Agreement shall be amended to read in full as
follows:

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters BBA Libor Rates Page 3750 (or on any successor or substitute page
of such page) at approximately 11:00 a.m. London time on such day. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

“Applicable Margin” “Applicable Margin” means, for any day, with respect to any
ABR Loan or Eurodollar Loan, or with respect to the Commitment Fee Rate, as the
case may be, the rate per annum set forth in the Conforming Borrowing Base
Utilization Grid below based upon the Conforming Borrowing Base Utilization
Percentage then in effect:

                                                  Conforming Borrowing Base
Utilization Grid
 

Conforming
    <50 %     =50% <75 %     =75% <90 %     =90% <100 %     >100% <112.5 %    
>112.5 %
Borrowing Base Utilization Percentage
                                               
 
                                               
ABR Loans
    1.500 %     1.750 %     2.000 %     2.250 %     2.750 %     3.250 %
 
                                               
Eurodollar Loans
    2.500 %     2.750 %     3.000 %     3.250 %     3.750 %     4.250 %
 
                                               
Commitment Fee Rate
    0.500 %     0.500 %     0.500 %     0.500 %     0.500 %     0.500 %
 
                                               

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change, provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then the “Applicable Margin” means the rate per annum set forth on the grid when
the Conforming Borrowing Base Utilization Percentage is at its highest level.

“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Notes, the Letter of Credit Agreements, the Letters of Credit,
the Intercreditor Agreement and the Security Instruments.

“Permitted Convertible Debt” means Debt of the Borrower resulting from the
single issue of the Borrower’s senior subordinated convertible notes in an
aggregate outstanding principal amount not to exceed $25,500,000, and which Debt
(a) has a coupon or interest rate not to exceed eleven and one-half percent
(11.5%) per annum, (b) shall not mature sooner than the earlier of (i) the
Maturity Date, and (ii) the date on which there are no Loans, LC Exposure or
other obligations hereunder outstanding, and all of the Commitments are
terminated, (c) does not provide for or otherwise require any amortization prior
to scheduled maturity, (d) is evidenced and governed by an indenture and related
documentation containing customary terms and conditions, including, without
limitation, covenants and events of default, for senior subordinated convertible
notes of like tenor and amount, each of which shall be satisfactory to the
Administrative Agent and the Lenders in their sole discretion, and (e) is
subject to the Intercreditor Agreement.

1.2 Additional Definitions. Section 1.02 of the Credit Agreement shall be
amended to add the following definitions to such Section:

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greater of (i) (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate, and (ii) two
percent (2.00%).

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three Business Days of the date required to be funded
by it hereunder, (b) notified the Borrower, the Administrative Agent, the
Issuing Bank or any Lender in writing that it does not intend to comply with any
of its funding obligations under this Agreement or has made a public statement
to the effect that it does not intend to comply with its funding obligations
under this Agreement or under other agreements in which it commits to extend
credit, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit, (d) otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
and Subordination Agreement dated as of September 19, 2008, among the
Administrative Agent, the Borrower, and The Bank of New York Mellon Trust
Company, N.A., as representative for the holders of the Permitted Convertible
Debt.

“Second Amendment” means that certain Second Amendment to Second Amended and
Restated Credit Agreement dated effective as of May      , 2009, among the
Borrower, the Administrative Agent and the Lenders party thereto.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

1.3 LIBO Rate Amendment. Section 3.02(b), Section 3.02(e), Section 3.03(a),
Section 3.03(b), Section 5.01(a)(i) and Section 5.02 are hereby amended to
replace all references to “LIBO Rate” with references to “Adjusted LIBO Rate.”

1.4 Amendment to Section 3.02(c). Section 3.02(c) of the Credit Agreement shall
be amended to read in full as follows:

“(c) Post-Default Rate. Notwithstanding the foregoing, if an Event of Default
has occurred and is continuing, or if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower or any Guarantor hereunder or
under any other Loan Document is not paid when due, whether at stated maturity,
upon acceleration or otherwise, and including any payments in respect of a
Borrowing Base Deficiency under Section 3.04(c), then all Loans outstanding, in
the case of an Event of Default, and such overdue amount, in the case of a
failure to pay amounts when due, shall bear interest, after as well as before
judgment, at a rate per annum equal to two percent (2%) plus the rate applicable
to ABR Loans as provided in Section 3.02(a), but in no event to exceed the
Highest Lawful Rate.”

1.5 Defaulting Lenders Provision. A new Section 5.06 shall be added to the
Credit Agreement as follows:

“Section 5.06 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) if any LC Exposure exists at the time a Lender becomes a Defaulting Lender,
the Borrower shall within one Business Day following notice by the
Administrative Agent cash collateralize such Defaulting Lender’s LC Exposure in
accordance with the procedures set forth in Section 2.08(j) for so long as such
LC Exposure is outstanding; and

(b) the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit unless it is satisfied that cash collateral will be provided by
the Borrower in accordance with Section 5.06(a).”

1.6 Amendment to Financial Statements; Other Information Covenant. Section 8.01
of the Credit Agreement shall be amended to add the following clause (q) to the
end thereof:

“(q) as soon as available but in any event within five (5) Business Days after
the end of each calendar month and at such other times as may be requested by
the Administrative Agent, as of the month (or such other time period as may be
requested by the Administrative Agent) then ended, a schedule and aging of the
Borrower’s and its Subsidiaries’ accounts payable, delivered in a format
acceptable to the Administrative Agent.”

1.7 Amendment to Additional Collateral Covenant. Clause (a) Section 8.14 of the
Credit Agreement shall be amended to read in full as follows:

“(a) In connection with each redetermination of the Borrowing Base and, as
applicable, Conforming Borrowing Base, the Borrower shall review the Reserve
Report and the list of current Mortgaged Properties (as described in
Section 8.12(c)(vi)) to ascertain whether the Mortgaged Properties represent at
least 95% of the total value of the Oil and Gas Properties evaluated in the most
recently completed Reserve Report after giving effect to exploration and
production activities, acquisitions, dispositions and production. In the event
that the Mortgaged Properties do not represent at least 95% of such total value,
then the Borrower shall, and shall cause its Subsidiaries to, grant, within
thirty (30) days of delivery of the certificate required under Section 8.12(c),
to the Administrative Agent as security for the Indebtedness a first-priority
Lien interest (provided that Excepted Liens of the type described in clauses
(a) to (d) and (f) of the definition thereof may exist, but subject to the
provisos at the end of such definition) on additional Oil and Gas Properties not
already subject to a Lien of the Security Instruments such that after giving
effect thereto, the Mortgaged Properties will represent at least 95% of such
total value. All such Liens will be created and perfected by and in accordance
with the provisions of deeds of trust, security agreements and financing
statements or other Security Instruments, all in form and substance reasonably
satisfactory to the Administrative Agent and in sufficient executed (and
acknowledged where necessary or appropriate) counterparts for recording
purposes. In order to comply with the foregoing, if any Subsidiary places a Lien
on its Oil and Gas Properties and such Subsidiary is not a Guarantor, then it
shall become a Guarantor and comply with Section 8.14(b).”

1.8 Amendment to Debt Covenant. Clauses (g), (i) and (j) of Section 9.02 of the
Credit Agreement shall be amended to read in full as follows:

“(g) Intentionally deleted.”

“(i) Permitted Convertible Debt, the principal amount of which does not exceed
$25,500,000.”

“(j) Intentionally deleted.”

1.9 Amendment to Lien Covenant. Clause (d) of Section 9.03 of the Credit
Agreement shall be amended to read in full as follows:

“(d) Liens securing Permitted Convertible Debt which are subordinated to the
Liens securing the Indebtedness pursuant to the Intercreditor Agreement.”

1.10 Amendment to Swap Agreements Covenant. Section 9.17 of the Credit Agreement
shall be amended by inserting the following sentence after the last sentence
thereof:

“Further, the Borrower will not, and will not permit any Subsidiary to,
terminate any Swap Agreement, now existing or hereafter arising, which has been
or will be incorporated into the determination of the Borrowing Base and, as
applicable, the Conforming Borrowing Base, without the prior written consent of
the Majority Lenders.”

1.11 Amendment to Notices Provision. Clauses (i) and (ii) of Section 12.01(a) of
the Credit Agreement shall be amended to read in full as follows:

“(i) if to the Borrower, to it at 600 17th Street, Suite 1600 North, Denver, CO
80202, Attention of Lonnie Brock (Telecopy No. 303.565.4606); with a copy to
Gersten Savage LLP, 600 Lexington Avenue, New York, NY 10022, Attention of David
Danovitch (Telecopy No. 212.980.5192);”

“(ii) if to the Administrative Agent, to it at 712 Main Street, Floor 12,
Houston, Texas 77002, Attention of Ryan Fuessel (Telecopy No. 832.487.1765) with
a copy to 10 South Dearborn, Floor 36, Chicago, Illinois 60603, Attention of
John Runger (Telecopy No. 312.732.1775); and”

Section 2. Borrowing Base Reaffirmation.

2.1 The Borrowing Base and the Conforming Borrowing Base shall each, pursuant to
Section 2.07 of the Credit Agreement, be reaffirmed at $20,000,000, and
continuing until the next Scheduled Redetermination, Interim Redetermination or
other redetermination of the Borrowing Base and the Conforming Borrowing Base
thereafter. The parties agree that the reaffirmation of Borrowing Base and the
Conforming Borrowing Base provided herein shall not constitute an Interim
Redetermination.

2.2 The parties hereto agree that the Borrowing Base and, as applicable, the
Conforming Borrowing Base shall be redetermined on or about August 1, 2009 (or
such date promptly thereafter as reasonably possible (i) based on the Reserve
Report and such other reports, data and supplemental information delivered to
the Administrative Agent by the Borrower and (ii) in accordance with, and
consistent with, the provisions of Section 2.07 of the Credit Agreement), and
subject to Section 2.07(e) of the Credit Agreement, such redetermined Borrowing
Base and, as applicable, Conforming Borrowing Base, shall become effective and
applicable to the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders on August 1, 2009. The Borrower shall furnish to the Administrative
Agent a Reserve Report evaluating the Oil & Gas Properties of the Borrower and
its Subsidiaries as of June 30, 2009 on or prior to July 15, 2009, to facilitate
such redetermination which shall otherwise be conducted in accordance with
Section 2.07 of the Credit Agreement. For the avoidance of doubt, this
redetermination shall be in addition to any other redetermination required or
permitted under the Credit Agreement.

Section 3. Consent to Subject Transactions. The consummation of the Subject
Transactions (or certain transactions comprising the Subject Transactions) are,
without giving effect to this Second Amendment, prohibited by certain provisions
of the Credit Agreement and the other Loan Documents, including, without
limitation, Section 9.11 of the Credit Agreement, and the Borrower hereby
requests that the Lenders consent to the consummation of the Subject
Transactions. In reliance on the representations and warranties of the Borrower
contained herein, and subject to the terms, and satisfaction of the conditions
precedent, set forth in Section 5 hereof, the Lenders hereby consent to the
consummation of the Subject Transactions as of the Subject Transactions Closing
Date (hereinafter defined). Effective as of the Subject Transactions Closing
Date, the Administrative Agent is hereby authorized and directed to execute and
deliver such documents and instruments, including without limitation lien
releases, as may be required to release the Liens of the Administrative Agent
upon the Subject Property.

Section 4. Borrowing Base Redetermination Upon the Subject Transactions Closing
Date. The Borrowing Base and the Conforming Borrowing Base shall each, pursuant
to Section 2.07 of the Credit Agreement, be automatically established at
$15,000,000 effective as of the Subject Transactions Closing Date without any
further action by the Lenders, and continuing until the next Scheduled
Redetermination, Interim Redetermination or other redetermination of the
Borrowing Base and the Conforming Borrowing Base thereafter. The parties agree
that the redetermination of Borrowing Base and the Conforming Borrowing Base
provided for in this Section 4 shall not constitute an Interim Redetermination.

Section 5. Effectiveness of Subject Transactions. The consent contained in
Section 3 hereof shall be effective as of the date when the following conditions
precedent have been satisfied (the “Subject Transactions Closing Date”):

5.1 No Default. No Default or Event of Default shall have occurred which is
continuing.

5.2 Payment of Net Cash Proceeds. All of the consideration (net of customary
third party out-of-pocket fees and expenses of closing) to be paid to the
Borrower and Teton Piceance LLC in connection with the Subject Transactions
shall have been directly paid by the Buyer to the Administrative Agent to repay
the Borrowings, and such consideration shall be in an amount not less than
$7,500,000 in immediately available funds.

5.3 Other Documents. The Subject Transactions shall be consummated on or prior
to May 29, 2009 and on the same terms and conditions described in the Purchase
and Sale Agreement and the other Purchase Documents (as defined below)
(including, without limitation, the Subject Transactions shall be consummated
for the consideration set forth therein), and the Administrative Agent shall
have received (a) copies of all material agreements evidencing the Subject
Transactions, including any and all supplements, amendments or modifications
thereto, which documents, and supplements, amendments or modifications (whether
characterized as an amendment, modification, waiver, consent or similar
document) (collectively, the “Purchase Documents”) shall be certified by the
Borrower as true, correct and complete, and all of which agreements shall be
reasonably satisfactory to the Administrative Agent in its sole discretion,
(b) evidence that (i) the Subject Transactions shall close simultaneously with
the occurrence of the Subject Transactions Closing Date, (ii) all conditions
precedent to the effectiveness of the Subject Transactions shall have been
satisfied or waived to the extent not materially adverse to the interests of the
Lenders, (iii) no party to any of the Purchase Documents is in default of its
obligations or in breach of any representations or warranties made thereunder
and (iv) each representation and warranty made by each party in the Purchase
Documents is true and correct on the Subject Transactions Closing Date, and
(c) any other documents and information regarding the Subject Transactions
reasonably requested by the Administrative Agent.

Section 6. Conditions Precedent to Amendment. The effectiveness of the
amendments to the Credit Agreement contained in Section 1 hereof is subject to
the satisfaction of each of the following conditions precedent:

6.1 No Default. No Default or Event of Default shall have occurred which is
continuing.

6.2 Security Instruments.

(a) The Administrative Agent shall be reasonably satisfied that the Security
Instruments create first priority, perfected Liens (subject only to Excepted
Liens identified in clauses (a) to (d) and (f) of the definition thereof, but
subject to the provisos at the end of such definition) on at least 95% of the
total value of the Oil and Gas Properties evaluated in the most recently
completed Reserve Report after giving effect to exploration and production
activities, acquisitions, dispositions and production.

(b) The Administrative Agent shall have received counterparts of a security
agreement, duly executed and delivered by the Borrower and the Guarantors, in
form and substance satisfactory to the Administrative Agent, pursuant to which
the Borrower and the Guarantors will pledge certain personal property assets,
all related financing statements, and a customary legal opinion to the extent
reasonably requested by the Administrative Agent or its counsel.

6.3 Other Documents. The Administrative Agent shall have been provided with such
other documents, instruments and agreements, and the Borrower shall have taken
such actions, as the Administrative Agent may reasonably require in connection
with this Second Amendment and the transactions contemplated hereby.

6.4 Fees and Expenses. The Borrower shall have paid all reasonable out-of-pocket
fees and expenses of counsel for the Administrative Agent incurred, to the
extent the same have been invoiced and sent to the Borrower on or prior to the
Amendment Effective Date, including all such out-of-pocket fees and expenses
incurred in connection with the preparation, negotiation and execution of this
Second Amendment and any other Loan Documents to be executed and delivered in
connection therewith and any and all fees payable to Administrative Agent or the
Lenders pursuant to or in connection with this Second Amendment in consideration
for the agreements set forth herein.

Section 7. Representations and Warranties of the Borrower. To induce the Lenders
and the Administrative Agent to enter into this Second Amendment, the Borrower
hereby represents and warrants to the Lenders and the Administrative Agent as
follows:

7.1 Purchase Documents. Attached hereto as Schedule I hereto are full, true and
correct copies of the Purchase and Sale Agreement and all other Purchase
Documents in existence on the Amendment Effective Date. No material rights or
obligations of any party to any of the Purchase Documents have been waived and
no party to any of the Purchase Documents is in default of its obligations or in
breach of any representations or warranties made thereunder. Each of the
Purchase Documents is a valid, binding and enforceable obligation of each party
thereto in accordance with its terms and is in full force and effect. Each
representation and warranty made by each party in the Purchase Documents is true
and correct on the date hereof.

7.2 Reaffirm Existing Representations and Warranties. Except for the
representations and warranties made in Sections 7.04(b) and 7.22, each
representation and warranty of the Borrower and its Subsidiaries contained in
the Credit Agreement and the other Loan Documents is true and correct on the
date hereof and will be true and correct after giving effect to the amendments
set forth in Section 1 hereof.

7.3 Due Authorization; No Conflict. The execution, delivery and performance by
the Borrower of this Second Amendment are within the Borrower’s corporate
powers, have been duly authorized by all necessary action, require no action by
or in respect of, or filing with, any governmental body, agency or official and
do not violate or constitute a default under any provision of applicable law or
any material agreement binding upon the Borrower or any of its Subsidiaries or
result in the creation or imposition of any Lien upon any of the assets of the
Borrower or any of its Subsidiaries.

7.4 Validity and Enforceability. This Second Amendment constitutes the valid and
binding obligation of the Borrower enforceable in accordance with its terms,
except as (a) the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditor’s rights generally, and (b) the
availability of equitable remedies may be limited by equitable principles of
general application.

7.5 No Default or Event of Default. No Default or Event of Default has occurred
which is continuing.

7.6 NO CLAIMS. THE BORROWER AND EACH GUARANTOR REPRESENT AND WARRANT THAT IT HAS
NO CLAIMS (AS THE TERM IS DEFINED IN THIS PARAGRAPH), DEFENSES, OFFSETS, OR
COUNTERCLAIMS OF ANY NATURE WHATSOEVER AGAINST THE ADMINISTRATIVE AGENT, THE
SYNDICATION AGENT, THE LENDERS AND THEIR RESPECTIVE PREDECESSORS, AFFILIATES,
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS, REPRESENTATIVES, SUCCESSORS,
AND ASSIGNS (COLLECTIVELY, THE “LENDER-RELATED PARTIES”). IT IS THE INTENTION OF
THE PARTIES THAT THE LENDER-RELATED PARTIES HAVE NO LIABILITY TO THE BORROWER OR
ANY GUARANTOR BY REASON OF ANYTHING OCCURRING PRIOR TO THE DATE OF THIS SECOND
AMENDMENT RELATING TO CLAIMS COVERED BY THIS SECOND AMENDMENT. ACCORDINGLY, THIS
SECOND AMENDMENT IS MADE TO COMPROMISE, RESOLVE, SETTLE, DISCHARGE, AND
TERMINATE ALL ACTUAL AND POTENTIAL CLAIMS OF THE BORROWER AND THE GUARANTORS BY
REASON OF ANYTHING OCCURRING PRIOR TO THE DATE OF THIS SECOND AMENDMENT RELATING
TO CLAIMS COVERED BY THIS SECOND AMENDMENT. THE TERM “CLAIMS” AS USED IN THIS
SECOND AMENDMENT MEANS ALL ACCOUNTS, AGREEMENTS, AVOIDANCE ACTIONS, BILLS,
BONDS, CAUSES, CAUSES OF ACTION, CHARGES, CLAIMS, COMPLAINTS, CONTRACTS,
CONTROVERSIES, COSTS, COUNTERCLAIMS, DAMAGES, DEBTS, DEMANDS, EQUITABLE
PROCEEDINGS, EXECUTIONS, EXPENSES, LEGAL PROCEEDINGS, LIABILITIES, LOSSES,
MATTERS, OBJECTIONS, OBLIGATIONS, ORDERS, PROCEEDINGS, RECKONINGS, REMEDIES,
RIGHTS, SETOFF, SUITS, SUMS OF MONEY, OF EVERY SORT AND DESCRIPTION, INCLUDING
BUT NOT LIMITED TO BREACH OF CONTRACT, BREACH OF ANY SPECIAL RELATIONSHIP,
BREACH OR ABUSE OF ANY FIDUCIARY DUTY, CONCEALMENT, CONFLICTS OF INTEREST,
CONSPIRACY, COURSE OF CONDUCT OR DEALING, DEBT RECHARACTERIZATION, DECEIT,
DECEPTIVE TRADE PRACTICES, DEEPENING INSOLVENCY, DEFAMATION, CONTROL,
DISCLOSURE, DURESS, ECONOMIC DURESS, EQUITABLE SUBORDINATION, FRAUD, FRAUDULENT
CONVEYANCE, FRAUDULENT TRANSFER, GROSS NEGLIGENCE, INSOLVENCY LAW VIOLATIONS,
INTERFERENCE WITH CONTRACTUAL AND BUSINESS RELATIONSHIPS, MISREPRESENTATION,
MISUSE OF INSIDER INFORMATION, NEGLIGENCE, OBLIGATION OF FAIR DEALING,
OBLIGATION OF GOOD FAITH AND FAIR DEALING, OBLIGATION OF GOOD FAITH, PREFERENCE,
SECRECY, SECURITIES AND ANTITRUST LAWS VIOLATIONS, SUBSTANTIVE CONSOLIDATION,
TYING ARRANGEMENTS, UNCONSCIONABILITY, USURY, VIOLATIONS OF STATUTES AND
REGULATIONS OF GOVERNMENTAL ENTITIES, INSTRUMENTALITIES AND AGENCIES, WRONGFUL
SETOFF, WHETHER DIRECT AND INDIRECT, FIXED OR CONTINGENT, KNOWN OR UNKNOWN,
WHETHER SOUNDING IN TORT, OR BROUGHT UNDER CONTRACT OR STATUTE, AT LAW OR IN
EQUITY, WHETHER OR NOT LIQUIDATED, WHICH MAY HAVE ARISEN AT ANY TIME ON OR PRIOR
TO THE DATE OF THIS SECOND AMENDMENT AND WHICH WERE IN ANY MANNER RELATED TO ANY
OF THE LOAN DOCUMENTS OR THE ENFORCEMENT OR ATTEMPTED ENFORCEMENT BY THE
ADMINISTRATIVE AGENT OR THE LENDERS OF RIGHTS, REMEDIES OR RECOURSES RELATED
THERETO. TO THE EXTENT THAT ANY CLAIMS, DEFENSES, OR OFFSETS EXIST AS OF THE
DATE HEREOF, THEY ARE HEREBY WAIVED AND RELEASED BY THE BORROWER AND EACH
GUARANTOR IN CONSIDERATION OF THE LENDERS’ EXECUTION OF THIS SECOND AMENDMENT.
THE BORROWER AND EACH GUARANTOR REPRESENT AND WARRANT THAT IT HAS NOT ASSIGNED
ANY CLAIMS, OFFSETS OR DEFENSES TO ANY PERSON, INDIVIDUAL AND/OR ENTITY.

Section 8. Miscellaneous.

8.1 Reaffirmation of Loan Documents; Extension of Liens. Any and all of the
terms and provisions of the Credit Agreement and the Loan Documents shall,
except as amended and modified hereby, remain in full force and effect. The
amendments contemplated hereby shall not limit or impair any Liens securing the
Indebtedness, each of which are hereby ratified, affirmed and extended to secure
the Indebtedness after giving effect to this Second Amendment.

8.2 RELEASE OF CLAIMS; COVENANT NOT TO SUE. THE BORROWER AND EACH GUARANTOR
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE, REMISE, ACQUIT, AND FULLY AND
FOREVER RELEASE AND DISCHARGE THE LENDER-RELATED PARTIES FROM ANY AND ALL CLAIMS
WHICH THE BORROWER OR ANY GUARANTOR EVER HAD OR NOW HAVE AGAINST THE
LENDER-RELATED PARTIES. THE BORROWER AND EACH GUARANTOR COVENANT AND AGREE NEVER
TO COMMENCE, VOLUNTARILY AID IN ANY WAY, FOMENT, PROSECUTE OR CAUSE TO BE
COMMENCED OR PROSECUTED AGAINST ANY OF THE LENDER-RELATED PARTIES ANY ACTION OR
OTHER PROCEEDING BASED UPON ANY OF THE CLAIMS WHICH MAY HAVE ARISEN AT ANY TIME
ON OR PRIOR TO THE DATE OF THIS SECOND AMENDMENT AND WERE IN ANY MANNER RELATED
TO ANY OF THE LOAN DOCUMENTS. WITHOUT IN ANY WAY MODIFYING OR LIMITING THE
FOREGOING, AND IN ADDITION TO THE FOREGOING, THE BORROWER AND EACH GUARANTOR
HEREBY INCORPORATE INTO THIS SECOND AMENDMENT, RESTATE, ACKNOWLEDGE, AFFIRM AND
AGREE TO EVERY WAIVER AND RELEASE OF ANY CLAIMS AS SET FORTH IN THE LOAN
DOCUMENTS AS IF THE SAME WERE SET FORTH HEREIN.

8.3 Parties in Interest. All of the terms and provisions of this Second
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.

8.4 Legal Expenses. The Borrower hereby agrees to pay on demand all reasonable
fees and expenses of counsel to the Administrative Agent incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Second Amendment and all related documents.

8.5 Counterparts. This Second Amendment may be executed in counterparts, and all
parties need not execute the same counterpart; however, no party shall be bound
by this Second Amendment until the Borrower, the Administrative Agent and all
Lenders have executed a counterpart. Facsimiles or other electronic transmission
shall be effective as originals.

8.6 Complete Agreement. THIS SECOND AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES.

8.7 Headings. The headings, captions and arrangements used in this Second
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Second Amendment, nor
affect the meaning thereof.

8.8 Effectiveness. This Second Amendment shall be effective automatically and
without necessity of any further action by the Borrower, the Administrative
Agent or the Lenders when counterparts hereof have been executed by the
Borrower, the Administrative Agent and all Lenders, and all conditions to the
effectiveness hereof set forth herein have been satisfied.

8.9 Governing Law. This Second Amendment shall be governed by and construed in
accordance with the laws of the state of Texas.

8.10 Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby (including any Affiliate of the Issuing Bank that
issues any Letter of Credit), except that the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent, the Issuing Bank and each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void). Nothing in this Second Amendment, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto, and
their respective successors and assigns permitted hereby) any legal or equitable
right, remedy or claim under or by reason of this Second Amendment.

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their respective Responsible Officers on the date and year
first above written.

[Signature pages to follow]

      BORROWER: TETON ENERGY CORPORATION    
By:
   
 

Lonnie R. Brock, Executive Vice President and Chief Financial Officer

Each of the undersigned (i) consent and agree to this Second Amendment and each
of the terms and provisions contained herein, and (ii) agree that the Loan
Documents to which it is a party shall remain in full force and effect and shall
continue to be the legal, valid and binding obligation of such Person,
enforceable against it in accordance with its terms.

         
ACKNOWLEDGED AND AGREED TO BY:
GUARANTORS:  
TETON NORTH AMERICA LLC
   


   
By:
   
 

Lonnie R. Brock, Executive Vice President and Chief Financial Officer

TETON PICEANCE LLC



      By:

Lonnie R. Brock, Executive Vice President and Chief Financial Officer

TETON DJ LLC



      By:

Lonnie R. Brock, Executive Vice President and Chief Financial Officer

TETON WILLISTON LLC



      By:

Lonnie R. Brock, Executive Vice President and Chief Financial Officer

TETON BIG HORN LLC



      By:

Lonnie R. Brock, Executive Vice President and Chief Financial Officer

TETON DJCO LLC



      By:

Lonnie R. Brock, Executive Vice President and Chief Financial Officer

1

      ADMINISTRATIVE AGENT/LENDER:  
JPMORGAN CHASE BANK, N.A.,
   


as Administrative Agent and a Lender  

By:
   
 
   
Ryan Fuessel,
Senior Vice President

2

      SYNDICATION AGENT/LENDER:  
ROYAL BANK OF CANADA,
   


as Syndication Agent and a Lender  

By:
   
 
   
Name:
   
 
   
Title:
   
 

3

      LENDER:  
GUARANTY BANK AND TRUST COMPANY,
   


as a Lender  

By:
   
 
   
Name:
   
 
   
Title:
   
 

4

      LENDER:  
U.S. BANK NATIONAL ASSOCIATION,
   


as a Lender  

By:
   
 
   
Name:
   
 
   
Title:
   
 

SCHEDULE I
Purchase and Sale Agreement
[See Attached]

5